84820: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30060: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84820


Short Caption:HARTZELL (SHAWN) VS. STATECourt:Supreme Court


Lower Court Case(s):Churchill Co. - Tenth Judicial District - 21-10DC-0944Classification:Criminal Appeal - Other - Direct/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantShawn Tosh Hartzell
					In Proper Person
				


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Arthur E. Mallory
							(Churchill County District Attorney/Fallon)
						Jaimie Stilz
							(Attorney General/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/21/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/06/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/06/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-17885




07/19/2022Order/ProceduralFiled Order Directing Attorney General to Obtain and Transmit Certified Copy of Notice of Appeal Log or Other Log Maintained by the Prison.  Due:  30 days.  (SC)22-22673




08/18/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  The Nevada Attorney General shall have until September 1, 2022, to file and serve the notice of appeal log or other log maintained by the prison.  (SC)22-25894




09/01/2022Notice/IncomingFiled Respondent's Notice of Appearance for Jaimie A. Stilz. (SC)22-27520




09/01/2022Notice/IncomingFiled Respondent's Response to Order to Obtain and Transmit Certified Copy of Notice of Appeal Log or Other Log. (SC)22-27522




09/26/2022Order/DispositionalFiled Order Dismissing Appeal. The clerk of this court shall add Ms. Stilz as counsel of record for respondent.  "ORDER this appeal DISMISSED." NNP22 - AS/EC/KP. (SC)22-30060





Combined Case View